



BOARD REPRESENTATION AND STANDSTILL AGREEMENT


This BOARD REPRESENTATION AND STANDSTILL AGREEMENT (this “Agreement”) is made
and entered into as of January 11, 2017, by and among Stratus Properties Inc., a
Delaware corporation (the “Company”), on the one hand, and Oasis Management
Company Ltd., Oasis Investments II Master Fund Ltd. and Oasis Capital Partners
(Texas) Inc. (collectively, the “Stockholders”), on the other hand.
RECITALS
WHEREAS, on September 12, 2016, Oasis Management Company Ltd., Oasis Investments
II Master Fund Ltd. and Seth Fischer filed a Schedule 13D with the SEC
disclosing beneficial ownership of 1,080,680 shares of the issued and
outstanding common stock of the Company, par value $0.01 per share (the “Common
Stock”) and disclosing an intent to engage in discussions with management of the
Company concerning matters related to the Company’s business, management and
corporate governance;
WHEREAS, as of the date hereof, the Stockholders beneficially own 1,088,553
shares of Common Stock;
WHEREAS, the Company and the Stockholders have engaged in ongoing discussions
related to the Company’s business and management;
WHEREAS, the Company and the Stockholders have determined to come to an
agreement with respect to the composition of the Board and certain other
matters, as provided in this Agreement.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:
1.Board Composition and Related Matters.
(a)    Effective upon the execution of this Agreement, the Board of Directors of
the Company (the “Board”) shall increase the size of the Board from six to seven
directors.
(b)    Effective upon the execution of this Agreement, the Board shall appoint
Ella Gendel (the “Designee”) to the Board as a Class III director with a term
expiring at the 2019 Annual Meeting. Prior to her appointment to the Board, the
Designee shall have (i) completed the Company’s standard director questionnaire
as provided to the Designee prior to the execution of this Agreement and (ii)
executed and delivered to the Company an irrevocable resignation as director in
the form attached hereto as Exhibit A (the “Resignation Letter”).





--------------------------------------------------------------------------------





(c)    Effective upon the appointment of the Designee to the Board, the Board
shall appoint the Designee to the Compensation Committee of the Board. The
Designee shall be entitled to continuously serve on the Compensation Committee
of the Board until the Termination Date.
(d)    If at any time the Stockholders and their Affiliates cease to
beneficially own 10% or more of the issued and outstanding shares of Common
Stock, (i) the obligations of the Company pursuant to paragraphs (a) and (c) of
this Section 1 shall terminate immediately and (ii) the Designee shall
immediately tender her or his resignation pursuant to the Resignation Letter,
which resignation may be accepted or rejected by the other members of the Board;
provided, however, that the foregoing shall not apply if the Stockholders and
their Affiliates cease to beneficially own 10% of the issued and outstanding
shares of Common Stock as a result of any buybacks, tenders or repurchases by
the Company unless and until the Stockholders and their Affiliates, after such
buyback, tender or repurchase by the Company, cease to beneficially own any
additional shares of Common Stock and at that time continue to beneficially own
less than 10% of the issued and outstanding shares of Common Stock.
(e)    Until the Termination Date, in the event that the Designee ceases to be a
director of the Company, the Stockholders shall designate, subject to the
approval of the Nominating and Corporate Governance Committee of the Board (the
“Nominating Committee”) in accordance with this paragraph, a candidate for
replacement for the Designee (such replacement, a “Replacement Designee”). The
Replacement Designee shall qualify as an “independent director” under applicable
rules of the SEC, the NASDAQ rules and applicable governance policies of the
Company. The Nominating Committee shall, in good faith and consistent with its
fiduciary duties, consider such candidate within ten Business Days after such
candidate has delivered to the Nominating Committee the following items (the
“Review Period”): a completed standard director questionnaire (in the form to be
provided by the Company) and a duly executed irrevocable resignation as director
in the form attached hereto as Exhibit A to the Nominating Committee. Following
the Nominating Committee’s approval, which approval shall not be unreasonably
withheld, conditioned or delayed, the Board shall appoint such candidate within
five Business Days following the conclusion of the Review Period. In the event
the Nominating Committee declines to approve a candidate designated by the
Stockholders, the Stockholders may propose one or more replacement designees,
subject to the above criteria and time periods, until a Replacement Designee is
appointed. Unless a clear, contrary interpretation applies, each reference
herein to the “Designee” shall include a reference to any Replacement Designee.
(f)    At least 30 days prior to the deadline under the bylaws of the Company
for submission of notice of stockholder nominations for the election of
directors for the 2019 Annual Meeting, the Company shall provide the
Stockholders with written notice stating whether the Company intends to nominate
the Designee for election as a director of the Company and to solicit proxies in
favor of her or his election.


2



--------------------------------------------------------------------------------





2.    Voting.
(a)    Until the Termination Date, each of the Stockholders shall, or shall
cause its applicable Representatives to, appear in person or by proxy at each
Stockholder Meeting and to vote all shares of Common Stock beneficially owned by
such person and over which such person has voting power at such Stockholder
Meeting in accordance with the Board’s recommendations with respect to (i) each
election of directors; (ii) any proposal to ratify the Company’s independent
auditors; and (iii) any proposal set forth on Exhibit B to this Agreement, in
each case (for clauses (i), (ii) and (iii) above) as such recommendation of the
Board is set forth in the applicable definitive proxy statement filed in respect
thereof.
3.    Standstill. Except as otherwise provided in this Agreement, without the
prior written consent of the Board, the Stockholders shall not, and shall
instruct their Affiliates, not to, directly or indirectly (in each case, except
as permitted by this Agreement):
(a)    (i) acquire, offer or agree to acquire, or acquire rights to acquire
(except by way of stock dividends or other distributions or offerings made
available to holders of voting securities of the Company generally on a pro rata
basis), directly or indirectly, whether by purchase, tender or exchange offer,
through the acquisition of control of another person, by joining a group,
through swap or hedging transactions or otherwise, any voting securities of the
Company or any voting rights decoupled from the underlying voting securities
which would result in the ownership or control of, or other beneficial ownership
interest in, more than 17.5% of the then-outstanding shares of the Common Stock
in the aggregate; or (ii) other than in open market sale transactions where the
identity of the purchaser is not known or in underwritten widely dispersed
public offerings, knowingly sell, offer or agree to sell, through swap or
hedging transactions or otherwise, the voting securities of the Company or any
voting rights decoupled from the underlying voting securities held by the
Stockholders to any Third Party that has, or would have as a result of such
transaction, a beneficial ownership interest of 5.0% or more of the
then-outstanding shares of Common Stock;
(b)    (i) nominate or publicly recommend for nomination a person for election
at any Stockholder Meeting at which the Company’s directors are to be elected;
(ii) initiate, encourage or participate in any solicitation of proxies in
respect of any election contest or removal contest with respect to the Company’s
directors; (iii) submit any stockholder proposal for consideration at, or bring
any other business before, any Stockholder Meeting; (iv) initiate, encourage or
participate in any solicitation of proxies in respect of any stockholder
proposal for consideration at, or other business brought before, any Stockholder
Meeting; or (v) initiate, encourage or participate in any “withhold” or similar
campaign with respect to any Stockholder Meeting;
(c)    form, join or in any way participate in any group or agreement of any
kind with respect to any voting securities of the Company in connection with any
election or removal contest with respect to the Company’s directors or any
stockholder proposal or other business brought before any Stockholder Meeting
(other than with the Stockholders or one or more of their Affiliates that agree
to be bound by the terms and conditions of this Agreement);
(d)    deposit any voting securities of the Company in any voting trust or
subject any Company voting securities to any arrangement or agreement with
respect to the voting thereof


3



--------------------------------------------------------------------------------





(other than any such voting trust, arrangement or agreement solely among the
Stockholders and their Affiliates and otherwise in accordance with this
Agreement);
(e)    seek publicly, alone or in concert with others, to amend any provision of
the Company’s articles of incorporation or bylaws;
(f)    demand an inspection of the Company’s books and records;
(g)    effect or seek to effect, offer or propose to effect, cause or
participate in, or in any way assist or facilitate any other person to effect or
seek, offer or propose to effect or participate in, any (i) material acquisition
of any securities, or any material assets or businesses, of the Company or any
of its subsidiaries; (ii) tender offer or exchange offer, merger, acquisition,
share exchange or other business combination involving any of the voting
securities or any of the material assets or businesses of the Company or any of
its subsidiaries; or (iii) recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction with respect to the Company or
any of its subsidiaries or any material portion of its or their businesses
(each, an “Extraordinary Transaction”);
(h)    enter into any discussions, negotiations, agreements or understandings
with any Third Party with respect to the foregoing, or advise, assist, encourage
or seek to persuade any Third Party to take any action with respect to any of
the foregoing, or otherwise take or cause any action inconsistent with any of
the foregoing;
(i)    publicly make or in any way advance publicly any request or proposal that
the Company or the Board amend, modify or waive any provision of this Agreement;
or
(j)    take any action challenging the validity or enforceability of this
Section 3 or this Agreement.
Nothing in Section 3 shall be deemed to (i) prohibit the Stockholders or their
Affiliates from communicating privately with the Company’s directors, officers,
and Representatives so long as such private communications would not be
reasonably determined to trigger public disclosure obligations for any party;
(ii) limit the exercise in good faith by the Designee of her or his fiduciary
duties solely in her or his capacity as a director of the Company; or (iii)
prevent the Stockholders from making any private statement to the Company with
respect to an Extraordinary Transaction that is publicly announced by the
Company or a Third Party.
4.    Mutual Non-Disparagement. No party hereto shall, and no party shall permit
any of its Representatives to, make any public statement that constitutes or
would reasonably be expected to constitute an ad hominem attack on or otherwise
disparages the Other Party, the Other Party’s current or former directors,
officers, partners or employees (including with respect to such persons’ service
at the Other Party), the Other Party’s subsidiaries, or the Other Party’s
subsidiaries’ business or any of its or its subsidiaries’ current or former
directors, officers, partners or employees, including the business and current
or former directors, officers, partners and employees of such Other Party’s
Affiliates, as applicable. The restrictions in this Section 4 shall not (i)
apply (A) in any compelled testimony or production of information, whether by
legal process, subpoena or as


4



--------------------------------------------------------------------------------





part of a response to a request for information from any governmental or
regulatory authority with jurisdiction over the party from whom information is
sought, in each case, to the extent required; or (B) to any disclosure required
by applicable law, rules or regulations; or (ii) prohibit any person from
reporting possible violations of federal law or regulation to any governmental
authority pursuant to Section 21F of the Exchange Act or Rule 21F promulgated
thereunder.
5.    No Litigation. Each party hereto hereby covenants and agrees that it shall
not, and shall not permit any of its Representatives to, directly or indirectly,
alone or in concert with others, encourage, pursue, or assist any other person
to threaten or initiate, any lawsuit, claim or proceeding before any court
(collectively, “Legal Proceeding”) against the Other Party or any of its
Representatives, except for any Legal Proceeding initiated solely to remedy a
breach of or to enforce this Agreement; provided, however, that the foregoing
shall not prevent any party hereto or any of its Representatives from responding
to a Legal Requirement in connection with any Legal Proceeding if such Legal
Proceeding has not been initiated by, or on behalf of, or at the suggestion of,
such party or any of its Representatives; provided, further, that in the event
any party hereto or any of its Representatives receives such Legal Requirement,
such party shall give prompt written notice of such Legal Requirement to the
Other Party (except where such notice would be legally prohibited or not
practicable). Each of the parties hereto represents and warrants that neither it
nor any assignee has filed any lawsuit against any Other Party.
6.    Press Release and SEC Filings.
(a)    No later than one Business Day following the date of this Agreement, the
Company shall announce the entry into this Agreement and the material terms
hereof by means of a mutually agreed upon press release in the form attached
hereto as Exhibit C (the “Mutual Press Release”). Prior to the issuance of the
Mutual Press Release, neither the Company nor the Stockholders shall issue any
press release, public announcement or other public statement (including, without
limitation, in any filing required under the Exchange Act) regarding this
Agreement or take any action that would require public disclosure thereof
without the prior written consent of the Other Party. No party hereto or any of
its Representatives shall issue any press release, public announcement or other
public statement (including, without limitation, in any filing required under
the Exchange Act) concerning the subject matter of this Agreement inconsistent
with the Mutual Press Release, except as required by law or applicable stock
exchange listing rules or with the prior written consent of the Other Party and
otherwise in accordance with this Agreement.
(b)    No later than two Business Days following the date of this Agreement, the
Stockholders shall file with the SEC an amendment to their Schedule 13D in
compliance with Section 13 of the Exchange Act reporting their entry into this
Agreement, disclosing applicable items to conform to their obligations hereunder
and appending this Agreement as an exhibit thereto (the “Schedule 13D
Amendment”). The Schedule 13D Amendment shall be consistent with the Mutual
Press Release and the terms of this Agreement. The Stockholders shall provide
the Company and its Representatives with a reasonable opportunity to review the
Schedule 13D Amendment prior to it being filed with the SEC and consider in good
faith any comments of the Company and its Representatives.


5



--------------------------------------------------------------------------------





(c)    No later than two Business Days following the date of this Agreement, the
Company shall file with the SEC a Current Report on Form 8-K reporting its entry
into this Agreement, disclosing applicable items to conform to its obligations
hereunder and appending this Agreement and the Mutual Press Release as an
exhibit thereto (the “Form 8-K”). The Form 8-K shall be consistent with the
Mutual Press Release and the terms of this Agreement. The Company shall provide
the Stockholders and their Representatives with a reasonable opportunity to
review and comment on the Form 8-K prior to the filing with the SEC and consider
in good faith any comments of the Stockholders.
7.    Confidentiality.
(a)    The Company hereby agrees that the Designee, if and to the extent she or
he desires to do so, may disclose confidential information concerning the
Company that she or he obtains while a member of the Board (“Confidential
Information”) to the Stockholders and their Representatives and may discuss such
information with any and all such persons. Each of the Stockholders agrees that
the Confidential Information shall be kept confidential and that the
Stockholders and their Representatives shall not disclose any of the
Confidential Information in any manner whatsoever without the specific prior
written consent of the Company unless pursuant to paragraph (b) below; provided,
further, that the term “Confidential Information” shall not include information
that (i) was in or enters the public domain, or was or becomes generally
available to the public, other than as a result of the disclosure by any of the
Stockholders or any of their Representatives in violation of the terms of this
Agreement or any other confidentiality agreement with the Company, or under any
other contractual, legal, fiduciary or binding obligation to the Company of any
of the Stockholders or any of their Representatives; (ii) was available to the
Stockholders or any of their Representatives on a non-confidential basis prior
to its disclosure by the Company or its representatives; (iii) becomes available
to the Stockholders or their Representatives from a person (other than the
Company and its Representatives) who is not, to the best of the Stockholders’
knowledge after reasonable inquiry, subject to any legally binding obligation to
the Company to keep such information confidential; or (iv) was independently
developed or acquired by any of Stockholders without violating any of the
obligations of any of Stockholders or any of their Representatives under this
Agreement or any other confidentiality agreement with the Company, or under any
other contractual, legal, fiduciary or binding obligation to the Company of any
of the Stockholders or any of their Representatives and without use of any
Confidential Information. Each of the Stockholders shall undertake reasonable
precautions to safeguard and protect the confidentiality of the Confidential
Information, to accept responsibility for any breach of this Section 7 by any of
its Representatives, including taking all reasonable measures (including Legal
Proceedings) to restrain its Representatives from prohibited or unauthorized
disclosures or uses of the Confidential Information.


6



--------------------------------------------------------------------------------





(b)    In the event that any of the Stockholders or any of their Representatives
is required to disclose any Confidential Information by oral questions,
interrogatories, requests for information or documents, subpoenas, civil
investigative demands or similar processes (a “Legal Requirement”), such
Stockholder and its Representatives shall (i) provide the Company prompt written
notice of such Legal Requirement so that the Company may seek an appropriate
protective order at its sole cost and waive compliance with the provisions of
this Agreement (except where such notice would be legally prohibited or not
practicable); and (ii) consult with the Company as to the advisability of taking
legally available steps to resist or narrow any disclosure pursuant to such
Legal Requirement (at the Company’s sole cost). If, in the absence of a
protective order or the receipt of a waiver hereunder, such Stockholder is
advised by its outside legal counsel that it is legally required to disclose
such Confidential Information, such Stockholders may disclose, without liability
hereunder, to the required person that portion (and only that portion) of the
Confidential Information that such counsel has advised it is required to be
disclosed; provided, however, that such Stockholders shall give the Company
written notice as far in advance of its disclosure as is reasonably practicable
(except where such notice would be legally prohibited or not practicable) and
shall reasonably cooperate in assisting the Company (at the Company’s sole cost)
in connection with the Company seeking to obtain an order or other reliable
assurance that confidential treatment shall be accorded to such portion of the
Confidential Information required to be disclosed.
(c)    For the avoidance of doubt, the obligations under this Section 7 shall be
in addition to, and not in lieu of, the Designee’s confidentiality obligations
under Delaware law and the articles of incorporation, bylaws and applicable
corporate governance policies of the Company.
8.    Compliance with Securities Laws. Each of the Stockholders acknowledges
that the U.S. securities laws generally prohibit any person who has received
from an issuer material, non-public information concerning such issuer from
purchasing or selling securities of such issuer and from communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities.
Subject to compliance with such laws, the Stockholders and their Representatives
shall in any event be free to trade or engage in such transactions during
periods when the members of the Board are permitted to do so, and the Company
will notify the Stockholders reasonably in advance when such “open window”
director trading periods begin and end. The Company acknowledges that none of
the provisions hereto shall in any way limit the Stockholders’ or their
Representatives’ activities in their respective ordinary course of businesses if
such activities will not violate applicable securities laws or the obligations
specifically agreed to under this Agreement. In addition, nothing contained in
this Agreement shall restrict the ability of the Stockholders or their
Representatives from purchasing, selling or otherwise trading securities of the
Company pursuant to any Rule 10b5-1 trading plan adopted prior to the execution
of this Agreement.


7



--------------------------------------------------------------------------------





9.    Affiliates and Associates. Each party hereto shall cause their Affiliates
and Associates to comply with the terms of this Agreement and shall be
responsible for any breach of this Agreement by any such Affiliate or Associate.
A breach of this Agreement by an Affiliate or Associate of a party, if such
Affiliate or Associate is not a party to this Agreement, shall be deemed to
occur if such Affiliate or Associate engages in conduct that would constitute a
breach of this Agreement if such Affiliate or Associate was a party to the same
extent as a party to this Agreement.
10.    Representations and Warranties.
(a)    Each Stockholder severally and not jointly represents and warrants as to
itself that it is sui juris and of full capacity. Each Stockholder severally and
not jointly represents and warrants as to itself that it has full power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and to consummate the transactions contemplated hereby, and that this
Agreement has been duly and validly executed and delivered by such Stockholder,
constitutes a valid and binding obligation and agreement of such Stockholder and
is enforceable against such Stockholder in accordance with its terms. Each
Stockholder represents that the execution of this Agreement, the consummation of
any of the transactions contemplated hereby, and the fulfillment of the terms
hereof, in each case in accordance with the terms hereof, will not conflict
with, or result in a breach or violation of the organizational documents of such
Stockholder as currently in effect, the execution, delivery and performance of
this Agreement by such Stockholder does not and will not violate or conflict
with (1) any law, rule, regulation, order, judgment or decree applicable to such
Stockholder or (2) result in any breach or violation of or constitute a default
(or an event which with notice or lapse of time or both could constitute such a
breach, violation or default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which such Stockholder is
a party or by which it is bound. The Stockholders represent and warrant that, as
of the date of this Agreement, the Stockholders beneficially own an aggregate of
1,088,553 shares of Common Stock, have voting authority over such shares, and
own no Synthetic Equity Interests or any Short Interests in the Company. The
Stockholders represent and warrant that, except with themselves, they have not
formed and are not members of any group with any other person and are not acting
in concert with any other person.
(b)    The Company hereby represents and warrants that it has the power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and to consummate the transactions contemplated hereby, and that this
Agreement has been duly and validly authorized, executed and delivered by the
Company, constitutes a valid and binding obligation and agreement of the Company
and is enforceable against the Company in accordance with its terms. The Company
represents that the execution of this Agreement, the consummation of any of the
transactions contemplated hereby, and the fulfillment of the terms hereof, in
each case in accordance with the terms hereof, will not conflict with, or result
in a breach or violation of the organizational documents of the Company as
currently in effect, the execution, delivery and performance of this Agreement
by the Company does not and will not violate or conflict with (1) any law, rule,
regulation, order, judgment or decree applicable to the Company or (2) result in
any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both


8



--------------------------------------------------------------------------------





could constitute such a breach, violation or default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
the Company is a party or by which it is bound,
11.    Termination.
(a)    The (i) Stockholders may terminate this Agreement at any time upon
delivery to the Company of advance written notice of such termination at least
five Business Days’ prior to the date of such termination, and (ii) the Company
may terminate this Agreement at any time on and after the date that is 60 days
prior to, but before and including the date that is 30 days prior to, the
deadline under the bylaws of the Company for submission of notice of stockholder
nominations for the election of directors at the 2018 Annual Meeting or any
subsequent Annual Meeting upon delivery to the Stockholders of advance written
notice of such termination at least five Business Days’ prior to the date of
such termination (the effective date of the termination of this Agreement by
either party hereto, the “Termination Date”).
(b)    If this Agreement is terminated in accordance with this Section 11, this
Agreement shall forthwith become null and void and the Designee shall
immediately tender her or his resignation pursuant to the Resignation Letter,
which resignation may be accepted or rejected by the other members of the Board,
but no termination shall relieve any party hereto from liability for any breach
of this Agreement prior to such termination. Notwithstanding anything to the
contrary in this Agreement:
(i)     the obligations of the Stockholders pursuant to Sections 2, 3, 4, and 5
shall terminate in the event that the Company materially breaches its
obligations pursuant to Sections 1, 4 or 5, or the representations and
warranties in Section 10(b) of this Agreement and such breach (if capable of
being cured) has not been cured within 15 days following written notice of such
breach; provided, however, that any termination in respect of a breach of
Section 4 requires a determination of a court of competent jurisdiction that the
Company has materially breached Section 4; provided, further, that the
obligations of the Stockholders pursuant to Section 5 shall terminate
immediately in the event that the Company materially breaches its obligations
under Section 5; and
(ii)     the obligations of the Company pursuant to Sections 1, 4 and 5 shall
terminate in the event that any of the Stockholders materially breaches its
obligations in Sections 2, 3, 4, 5 or 7 or the representations and warranties in
Section 10(a) and such breach (if capable of being cured) has not been cured
within 15 days following written notice of such breach; provided, however, that
any termination in respect of a breach of Section 4 requires a determination of
a court of competent jurisdiction that the Stockholders have materially breached
Section 4; provided, further, that the obligations of the Company pursuant to
Section 5 shall terminate immediately in the event that any Stockholder
materially breaches its obligations under Section 5.
12.    Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be


9



--------------------------------------------------------------------------------





deemed to have been given (a) when delivered by hand, with written confirmation
of receipt; (b) upon sending if sent by facsimile to the facsimile numbers
below, with electronic confirmation of sending, (c) upon sending if sent by
electronic mail to the electronic mail addresses below, with confirmation of
receipt from the receiving party by electronic mail; (d) one day after being
sent by a nationally recognized overnight carrier to the addresses set forth
below; or (e) when actually delivered if sent by any other method that results
in delivery, with written confirmation of receipt:
If to the Company:


Stratus Properties Inc.
212 Lavaca St., Suite 300
Austin, TX 78701
Attention: Kenneth N. Jones
Facsimile: (512) 435-2360
Email: kjones@abaustin.com
with mandatory copies (which shall not constitute notice) to:


Vinson & Elkins L.L.P.
666 Fifth Avenue, 26th Floor
New York, NY 10103-0040
Attention: Kai H. Liekefett
Facsimile: (212) 237-0100


and


Jones Walker LLP
333 N Central Ave
Phoenix, AZ 85004
Attention: Monique Cenac, Dionne Rousseau
Facsimile: (225) 248-3334
Email: mcenac@joneswalker, drousseau@joneswalker.com
If to the Stockholders:
   
Oasis Management Company Ltd.
c/o Oasis Management (Hong Kong) LLC
21/F Man Yee Building
68 Des Voeux Road Central
Hong Kong
Attention: Phillip Meyer
Facsimile: +852 2868 3155
Email: Legal@oasiscm.com


with mandatory copies (which shall not constitute notice) to:
Schulte Roth & Zabel LLP
919 Third Avenue
New York, NY 10022
Attention: Eleazer Klein
Facsimile: (212) 593-5955
Email: eleazer.klein@srz.com



13.    Governing Law; Jurisdiction; Jury Waiver. This Agreement, and any
disputes arising out of or related to this Agreement (whether for breach of
contract, tortious conduct or otherwise), shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to its
conflict of laws principles. The parties hereto agree that exclusive
jurisdiction and venue for any Legal Proceeding arising out of or related to
this Agreement shall exclusively lie in the Court of Chancery of the State of
Delaware or, if such Court does not have subject matter jurisdiction, to the
Superior Court of the State of Delaware or, if jurisdiction is vested
exclusively in the Federal courts of the United States, the Federal courts of
the United States sitting in the State of Delaware, and any appellate court from
any such state or Federal court. Each party hereto waives any objection it may
now or hereafter have to the laying of venue of any such Legal Proceeding, and
irrevocably submits to personal jurisdiction in any such court in any such Legal


10



--------------------------------------------------------------------------------





Proceeding and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any court that any such Legal Proceeding brought in any
such court has been brought in any inconvenient forum. Each party hereto
consents to accept service of process in any such Legal Proceeding by service of
a copy thereof upon either its registered agent in the State of Delaware or the
Secretary of State of the State of Delaware, with a copy delivered to it by
certified or registered mail, postage prepaid, return receipt requested,
addressed to it at the address set forth in Section 12. Nothing contained herein
shall be deemed to affect the right of any party hereto to serve process in any
manner permitted by law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT.
14.    Specific Performance. The Stockholders, on the one hand, and the Company,
on the other hand, acknowledge and agree that irreparable injury to the Other
Party would occur in the event that any provision of this Agreement were not
performed in accordance with such provision’s specific terms or were otherwise
breached or threatened to be breached, and that such injury would not be
adequately compensable by the remedies available at law (including the payment
of money damages). It is accordingly agreed that each of the Stockholders, on
the one hand, and the Company, on the other hand (as applicable, the “Moving
Party”), shall each be entitled to specific enforcement of, and injunctive
relief to prevent any violation of, the terms hereof, and the Other Party shall
not take action, directly or indirectly, in opposition to the Moving Party
seeking such relief on the grounds that any other remedy or relief is available
at law or in equity. This Section 14 shall not be the exclusive remedy for any
violation of this Agreement.
15.    Certain Definitions and Interpretations. As used in this Agreement: (a)
the terms “Affiliate” and “Associate” (and any plurals thereof) have the
meanings ascribed to such terms under Rule 12b-2 promulgated by the SEC under
the Exchange Act and shall include all persons or entities that at any time
prior to the Termination Date become Affiliates or Associates of any applicable
person or entity referred to in this Agreement; provided, however, that the term
“Associate” shall refer only to Associates controlled by the Company or the
Stockholders, as applicable; provided, further, that, for purposes of this
Agreement, none of the Stockholders shall be an Affiliate or Associate of the
Company and the Company shall not be an Affiliate or Associate of any of the
Stockholders; (b) the term “Annual Meeting” means each annual meeting of
stockholders of the Company and any adjournment, postponement, reschedulings or
continuations thereof; (c) the term “Exchange Act” means the Securities Exchange
Act of 1934, as amended, and the rules and regulations promulgated thereunder;
(d) the terms “beneficial ownership,” “group,” “person,” “proxy,” and
“solicitation” (and any plurals thereof) have the meanings ascribed to such
terms under the Exchange Act and the rules and regulations promulgated
thereunder; (e) the term “Business Day” means any day that is not a Saturday,
Sunday or other day on which commercial banks in the State of Texas are
authorized or obligated to be closed by applicable law; (f) the term “Other
Party” means (i) with respect to the Company, any or all of the Stockholders, as
may be applicable, and (ii) with respect to the Stockholders, the Company; (g)
the term “Representatives” means a person’s (i) Affiliates and Associates and
(ii) its and their respective directors, officers, employees, partners, members,
managers, consultants, legal or other advisors, agents and other representatives
acting in a capacity on behalf of, in concert with or at the direction of such
person or its Affiliates or Associates; (h) the term “SEC” means the U.S.
Securities and Exchange


11



--------------------------------------------------------------------------------





Commission; (i) the term “Short Interests” means any agreement, arrangement,
understanding or relationship, including any repurchase or similar so-called
“stock borrowing” agreement or arrangement, engaged in by such person, the
purpose or effect of which is to mitigate loss to, reduce the economic risk (of
ownership or otherwise) of shares of any class or series of the Company’s equity
securities by, manage the risk of share price changes for, or increase or
decrease the voting power of, such person with respect to the shares of any
class or series of the Company’s equity securities, or that provides the
opportunity to profit from any decrease in the price or value of the shares of
any class or series of the Company’s equity securities; (j) the term
“Stockholder Meeting” means each annual or special meeting of stockholders of
the Company, or any other meeting of stockholders held in lieu thereof, and any
adjournment, postponement, reschedulings or continuations thereof; (k) the term
“Synthetic Equity Interests” means any derivative, swap or other transaction or
series of transactions engaged in by such person, the purpose or effect of which
is to give such person economic risk similar to ownership of equity securities
of any class or series of the Company, including due to the fact that the value
of such derivative, swap or other transactions are determined by reference to
the price, value or volatility of any shares of any class or series of the
Company’s equity securities, or which derivative, swap or other transactions
provide the opportunity to profit from any increase in the price or value of
shares of any class or series of the Company’s equity securities, without regard
to whether (i) the derivative, swap or other transactions convey any voting
rights in such equity securities to such person; (ii) the derivative, swap or
other transactions are required to be, or are capable of being, settled through
delivery of such equity securities; or (iii) such person may have entered into
other transactions that hedge or mitigate the economic effect of such
derivative, swap or other transactions; and (l) the term “Third Party” refers to
any person that is not a party hereto, a member of the Board, a director or
officer of the Company, or legal counsel to any party. In this Agreement, unless
a clear contrary intention appears, (i) the word “including” (in its various
forms) means “including, without limitation;” (ii) the words “hereunder,”
“hereof,” “hereto” and words of similar import are references in this Agreement
as a whole and not to any particular provision of this Agreement; (iii) the word
“or” is not exclusive; and (iv) references to “Sections” in this Agreement are
references to Sections of this Agreement unless otherwise indicated.
16.    Miscellaneous.
(a)    This Agreement contains the entire agreement between the parties and
supersedes the confidentiality agreement dated December 1, 2016 between the
parties and all other prior agreements and understandings, both written and
oral, between the parties hereto with respect to the subject matter hereof.
(b)    This Agreement is solely for the benefit of the parties hereto and is not
enforceable by any other persons.
(c)    This Agreement shall not be assignable by operation of law or otherwise
by a party hereto without the consent of the other parties hereto. Any purported
assignment without such consent is void. Subject to the foregoing sentence, this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by
and against the permitted successors and assigns of each party hereto.


12



--------------------------------------------------------------------------------





(d)    Neither the failure nor any delay by a party hereto in exercising any
right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege
hereunder.
(e)    If any term, provision, covenant or restriction of this Agreement is held
by a court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
parties hereto that the parties hereto would have executed the remaining terms,
provisions, covenants and restrictions without including any of such which may
be hereafter declared invalid, void or unenforceable. In addition, the parties
hereto agree to use their reasonable best efforts to agree upon and substitute a
valid and enforceable term, provision, covenant or restriction for any of such
that is held invalid, void or enforceable by a court of competent jurisdiction.
(f)    Any amendment or modification of the terms and conditions set forth
herein or any waiver of such terms and conditions must be agreed to in a writing
signed by each party hereto.
(g)    This Agreement may be executed in one or more textually identical
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement. Signatures to this
Agreement transmitted by facsimile transmission, by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, shall have
the same effect as physical delivery of the paper document bearing the original
signature.
(h)    Each of the parties hereto acknowledges that it has been represented by
counsel of its choice throughout all negotiations that have preceded the
execution of this Agreement, and that it has executed this Agreement with the
advice of such counsel. Each party hereto and its counsel cooperated and
participated in the drafting and preparation of this Agreement, and any and all
drafts relating thereto exchanged among the parties will be deemed the work
product of all of the parties and may not be construed against any party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any party hereto that drafted or prepared it is of no application and is
hereby expressly waived by each of the parties, and any controversy over
interpretations of this Agreement will be decided without regard to events of
drafting or preparation.
(i)    The headings set forth in this Agreement are for convenience of reference
purposes only and will not affect or be deemed to affect in any way the meaning
or interpretation of this Agreement or any term or provision of this Agreement
[Signature Pages Follow]
    


13



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative, as of the
date first above written.
STRATUS PROPERTIES INC.
By:/s/ William H. Armstrong III                
Name:    William H. Armstrong III
Title:    Chairman of the Board, President and Chief Executive Officer


 
 
 

Signature Page to Board Representation and Standstill Agreement

--------------------------------------------------------------------------------






OASIS MANAGEMENT COMPANY LTD.
By:/s/ Phillip Meyer                
Name:    Phillip Meyer
Title:     Authorized Signatory


 
 
 

Signature Page to Board Representation and Standstill Agreement

--------------------------------------------------------------------------------






OASIS INVESTMENTS II MASTER FUND LTD.
By:/s/ Phillip Meyer                
Name:    Phillip Meyer
Title:     Director


 
 
 

Signature Page to Board Representation and Standstill Agreement

--------------------------------------------------------------------------------






OASIS CAPITAL PARTNERS (TEXAS) INC.
By:/s/ Phillip Meyer                
Name:    Phillip Meyer
Title:    Director


 
 
 

Signature Page to Board Representation and Standstill Agreement

--------------------------------------------------------------------------------






Exhibit A
Resignation Letter


 
 
 




--------------------------------------------------------------------------------








January [●], 2017
Board of Directors
Stratus Properties Inc.
12 Lavaca St., Suite 300
Austin, TX 78701
Re: Resignation
Ladies and Gentlemen:
This irrevocable resignation is delivered pursuant to that certain Board
Representation and Standstill Agreement (the “Agreement”) dated as of January
[●], 2017 by and among Stratus Properties Inc. (the “Company”), on the one hand,
and Oasis Management Company Ltd., Oasis Investments II Master Fund Ltd. and
Oasis Capital Partners (Texas) Inc. (collectively, the “Stockholders”), on the
other hand. Capitalized terms used herein but not defined shall have the meaning
set forth in the Agreement.
I hereby irrevocably offer to resign from my position as a director of the Board
and from any and all committees of the Board on which I serve effective
immediately upon (i) such time as the Stockholders’ and their Affiliates’
collective beneficial ownership in the Company falls below 10% of the
outstanding Common Stock; provided, however, that the foregoing shall not apply
if the Stockholders and their Affiliates cease to beneficially own 10% of the
issued and outstanding shares of Common Stock as a result of any buybacks,
tenders or repurchases by the Company unless and until the Stockholders and
their Affiliates, after such buyback, tender or repurchase by the Company, cease
to beneficially own any additional shares of Common Stock, and continue to
beneficially own less than 10% of the issued and outstanding shares of Common
Stock; or (ii) the Termination Date.


Very truly yours,




                    




 
 
 




--------------------------------------------------------------------------------






Exhibit B
Proposals
2017 Stock Incentive Plan (to be included in the 2017 Proxy Statement and to be
substantially similar in scope, nature and size to the 2013 Stock Incentive
Plan)


 
 
 


